United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2207
                                 ___________

Harold E. Meadows,                      *
                                        *
              Appellant,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the Western
Gary Herigon, Furniture Factory         * District of Missouri.
Superintendent II; Carl Morris,         *
Furniture Factory Manager II;           * [UNPUBLISHED]
Ron Schultz, Furniture Factory          *
Superintendent III, Individually and    *
in their Official Capacities,           *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: October 28, 2003

                                Filed: December 10, 2003
                                 ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
      Harold E. Meadows, a Missouri prisoner, appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. We affirm.

       Meadows worked in the furniture factory at his correctional center and was
injured while using a rip saw to cut a 1/4-inch trim piece. He sued his work
supervisors for deliberate indifference because they had required him to use the saw
to rip pieces of wood less than 2 inches in width, a purpose for which the saw
allegedly had not been designed. He presented evidence showing that defendants
knew inmates could be injured while feeding wood less than 2 inches wide into the
rip saw. Defendants took some safety precautions, e.g., they moved the saw and
erected a plywood wall, but these measures did not prevent Meadows’s injury.

       Upon de novo review, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir.
2003), we conclude that defendants’ knowledge of potential injury from cutting trim
pieces of wood on the rip saw was not enough--particularly in light of defendants’
attempts to take some precautions--to permit a finding of deliberate indifference to
a serious issue of workplace safety, see Farmer v. Brennan, 511 U.S. 825, 834-37,
844 (1994); Warren v. Missouri, 995 F.2d 130, 131 (8th Cir. 1993). Meadows
contends that a material safety data sheet which he sought from defendants would
have shown the saw was not to be used to cut trim pieces of wood, but this document
was not presented to the district court and there is no indication that Meadows ever
moved to compel production of it.

      Accordingly, we affirm.
                     ______________________________


      1
       The Honorable, Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.

                                        -2-